El Juez Asociado Su. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de certiorari. En la petición se alegó, en resumen, lo que sigue:
Que la sociedad peticionaria estableció una demanda en la Corte Municipal de San Lorenzo contra Eodulfo Hons,' en cobro de pesos, y obtuvo una sentencia favorable el 19 de enero de 1915 que fue apelada por el demandado el 27 del mismo mes y año.
Que el 8 de febrero de 1915 se remitieron los autos a la corte de distrito, sin que el demandado registrara su apela-ción mediante el pago de los derechos correspondientes, ni practicara diligencia alguna para proseguirla.
Que el 17 de abril de 1916, o sea, más de un año después, el demandante solicitó la desestimación del recurso, y al día siguiente la corte de distrito declaró sin lugar la moción y resolvió que el apelado, a falta del apelante, venía obligado a radicar la apelación pagando los derechos correspondientes, ya que una vez remitida la transcripción por el secretario de la corte municipal, la sentencia apelada había perdido toda existencia legal, debiendo procederse a la celebración del nuevo juicio. En la petición se transcribe íntegra la resolución de la corte inferior.
El recurrente sostiene que al actuar de tal modo la corte sentenciadora lo hizo erróneamente, infringiendo la- juris-prudencia establecida por este Tribunal Supremo en el caso de Cividanes v. López Acosta, 22 D. P. R. 79.
El caso de Gividanes que se ha invocado no es exacta-*277mente igual al presente, pero, a nuestro juicio, los principios que en él se establecieron le son enteramente aplicables.
Allí cuando la moción de desestimación se presentó a la corte de distrito, ann no se habían remitido los autos por el secretario de la corte inferior. Aquí los autos se habían remitido. Pero no basta la sola remisión. Es necesaria la radicación en los libros de la corte de distrito, mediante el pago por el apelante de los derechos correspondientes, para que se entienda que el asunto se encuentra debidamente en dicha corte de distrito.
El caso de G-elabert citado por el juez sentenciador, se cita también en el de Cividanes. “Desde luego,” dijo este tribunal, “que una vez elevados los autos en término a la corte de distrito, y registrada la apelación e incháda en el calendario, es el deber de la corte oirla y resolverla, aun sin la comparecencia del demandado apelante, como así fué resuelto en el caso de Gelabert v. Córdova, Juez de Distrito, 17 D. P. R. 1200.” Véase Cividanes v. López Acosta, 22 D. P. R. 79, 85. (Las itálicas son nuestras.)
Es condición, pues, indispensable que el apelante haga radicar su apelación mediante el pago de los derechos que la ley exige, para que tenga aplicación la jurisprudencia establecida en el caso de Gelabert. Una transcripción reci-bida por el secretario pero no radicada en los libros de la corte, es lo mismo que una demanda que se envía a dicho funcionario y que éste no radica porque no se le satisfacen los derechos que para ello fija el estatuto. Ni uno ni otro documento puede considerarse que se encuentra debidamente dentro de la corte de distrito.
De acuerdo con la sección 2 de la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, de 1908, la presentación del escrito de ape-lación en la forma que prescribe la sección primera de dicha ley, tendrá el efecto de suspender la ejecución de la sentencia. La sentencia, de acuerdo con la ley, queda meramente sus-pendida pero no anulada por virtud de la apelación que *278contra ella se interponga. Si se declara después que la ape-lación no se prosiguió debidamente, la suspensión desaparece y la sentencia apelada recobra su propia virtualidad.
Esto que decimos ahora en nada afecta a la jurispruden-cia sentada en el caso de G-elabert con respecto a que en los juicios que de novo se celebran en las cortes de distrito a virtud de apelación interpuesta contra sentencia de las cortes municipales, no hay propiamente partes apelante y apelada, sino partes demandante y demandada, y, por tanto, no cabe invocar como aplicables aquellos preceptos que regulan las apelaciones que han de resolverse sobre los mismos méritos que sirvieron de base a la sentencia apelada, pero, repetimos, que tal doctrina es aplicable solamente a partir de la debida radicación del caso en la corte de apelación.
Debe anularse la resolución de ,18 de abril último de que se ha quejado el recurrente y devolverse el caso a la corte de su origen para que proceda de conformidad con los prin-cipios establecidos en esta opinión.

Anulada la resolución recurrida, debiendo la corte inferior proceder con arreglo a los principios enunciados en la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.